Upon the trial of the prisoner, a juror of the original panel was challenged by the State, because that he was connected by affinity with the prisoner, and upon its being shown that the deceased wife of the prisoner was in her lifetime a cousin of the wife of the juror, the Court allowed the challenge, the prisoner excepted thereto, and his exception was or was not issue living of the prisoner by his deceased trial, there was or was not issue living of the prisoner by his deceased wife, and, as it is incumbent on him who challenges to make out his cause of challenge, we must understand that there was not such issue. On examining the authorities we find the law to be that in such case the affinity ceased with the death of the wife. There was, therefore, error in the part of the Court in allowing this challenge. Co. Litt., 156, 7-a; Hargrave's note 1 and 2. Mounson v.West, 1 Leonard, 88; 11 Viner Title Trial F. d. 2, pl., 10 and 11.
The improper allowing or disallowing of a challenge is a ground, not for a new trial, but for what is strictly a venire de novo. S. v. Benton,19 N.C. 196. The party complaining thereof does not apply to the Court for the exercise of its discretion in setting aside a verdict, by which, because of the irregular formation of the jury, he may have been injured, but insists, as a matter of right, that there hath been a mistrial, because the trial was by a jury not constituted according to the due course of law. The improper granting or the improper refusing *Page 355 
of a challenge on the part of the Court is therefore alike the foundation of a writ of error. King v. Edmunds, 4 Barn. and Ald., 472.
But it has been argued on the part of the State that the right  (535) of a prisoner is not to be tried by a jury of his own choice, but by one free from exception; that this right the prisoner bath fully enjoyed, for he had a trial by a jury whom he accepted as liable to no objection, and that therefore he cannot be heard to allege, as an error in law, the withdrawal of a juror from the panel without cause by the Court. And, in support of this argument and the conclusion drawn from it, S. v.Arthur, 13 N.C. 217, is relied on as an authority. We acknowledge fully the authority of that case, and if the question now to be decided had been there determined, we should unhesitatingly adhere to the decision. But in the case referred to it is stated as a fact, and upon that fact the judgment of the Court was founded, that a jury was formed from the panel
without exhausting the peremptory challenges of the prisoner. The Court held that the State had a right to require that the challenged juror should stand aside until the panel was gone through, and that as a jury had been formed without going through the panel, the act of the Court complained of was, in effect, no more than the setting aside of the juror for an allowed time. One of the Court, indeed, took care to state, "That had the panel been gone through, the prisoner could then have claimed the right to have on his trial the juror who had been challenged by the State, and the prisoner might have had reason to complain if the juror were discharged, and the cause assigned did not disqualify him."
We distinctly admit that the ground on which peculiar privileges ofchallenge are allowed to prisoners in capital cases is in the language of the eminent Judge, whose words are embodied in the argument of the Attorney-General, "Not that the prisoner shall be tried by a jury of his own choice or selection, but by one against which, after exhausting his peremptory challenges, he can offer no just exception." But the question now presented is not as to the extent or nature of a privilege claimed by the prisoner as such, but involves general principles of law applicable to the trial of all cases, civil as well as criminal. It is a great object of the law to keep unsullied the purity of jury trials, and, among other rules which it has established as settled to      (536) accomplish that object, it has given to each party to an issue the right of challenge for sufficient cause. Now it is essential, as well to the protection of this right as to the guarding against the abuse of it, that every erroneous decision, in matter of law, upon such a challenge, shall be the subject of correction. All will admit that the Court cannotarbitrarily withdraw a juror without any cause," S. v. Arthur, supra, and, in our apprehension, the withdrawal of a juror without sufficient *Page 356 
cause is, in law, however excusable the error, an arbitrary withdrawal. In the case before us the jury was not formed before the original venire had been exhausted, and the material question occurs, was it then necessary for the State to show its cause of challenge, or might it require that the juror summoned should still aside until the special venire was gone through. We think this question was substantially decided in S. v.Benton, supra. In that case the prisoner demanded that the names of all the jurors summoned should be deposited in a box together, but the Court directed that those of the original venire should be first deposited and drawn, and that the tales jurors should not be resorted to, unless a full jury could not be constituted without them. The case was brought before us by appeal of the prisoner, and we held that the course pursued was proper, not only as conforming to the general practice which had obtained throughout the State in the trial of capital offenses, but as most in accordance with the statutory provisions on the subject of juries, that upon the petit jurors of the original venire was imposed the general duty of trying all issues, as well in criminal as in civil cases, which might be submitted during the term, and that bystanders were to be called into the performance of this duty only upon a deficiency of the original panel, or where a necessity for resorting to bystanders should occur. We also held that the jurors of the special venire were likewise but auxiliaries to those of the original venire, in the performance of the duties primarly [primarily] imposed upon the latter, and "were so far (537) in the nature of tales jurors as being provided to supply a deficiency of the original venire." It is an obvious corollary from the principles thus asserted, if it be not in terms decided by the case, that in legal contemplation the jurors of the original venire constitute a distinct panel. When that panel is perused or gone through with, without forming a jury, any individual member thereof, who, upon the challenge of the State, has been set aside, to see whether a jury might not be formed from the panel without him, must be brought forward and challenged or taken, before another panel can be resorted to. We forbear from noticing the exception taken by the prisoner to the allowing of the challenge of the juror belonging to the special venire; for, according to S. v. Arthur, the juror was at all events rightfully kept back from the jury, until the special venire was gone through. The Superior Court of Halifax will set aside the verdict rendered against the prisoner as null, because the jury was not constituted according to the due course of law, and order a new jury to try whether the prisoner be or be not guilty of the premises charged in the indictment against him.
PER CURIAM.                                                   Error.
Cited: S. v. Owen, 61 N.C. 427; S. v. Washington, 90 N.C. 667; S. v.Hensley, 94 N.C. 1028. *Page 357 
(538)